SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
28
KA 08-02115
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

ULYSSES CAMACCHO, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a new sentence of the Monroe County Court (John J.
Connell, J.), rendered October 26, 2007 imposed upon defendant’s
conviction of criminal possession of a controlled substance in the
second degree and criminal sale of a controlled substance in the
second degree. Defendant was resentenced pursuant to the 2005 Drug
Law Reform Act upon his 2004 conviction.

     It is hereby ORDERED that the sentence so appealed from is
unanimously affirmed.




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court